PROVOSTY, J.
[1] The defendant’s plantation, upon which he and his family live, having been offered for sale under foreclosure proceedings, he intervened by third opposition and claimed $2,000 by preference out of the proceeds of the sale, as homestead.
Exception was filed to the form of the proceeding, which, it was claimed, should have been by ordinary intervention and citation.
The intervention was for preferred payment out of the proceeds of the prospective sale, and was therefore properly made summary.
[2] Exception was also filed because the wife joined the husband in the suit. We fail entirely to see what harm this could do. It might do no good, but certainly can do no harm.
[3] Another exception was no cause of action because' the petition of third opposition did not contain the allegation of the wife not having property to the amount of $2,000. In Garner v. Freeman, 118 La. 187, 42 South. 767, 118 Am. St. Rep. 361, this court held that such an allegation was unnecessary.
Judgment affirmed.